Citation Nr: 1730686	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hand disability other than carpal tunnel syndrome and cervical radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1987 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now resides with the RO in Montgomery, Alabama. 

The Board remanded these matters in April 2014 so that the Veteran could be scheduled for a Board hearing.   A videoconference hearing before the undersigned Veterans Law Judge (VLJ) was conducted in May 2016.  

In November 2016, the Board remanded the issues of entitlement to service connection for a right hand disability and a low back disability.  Service connection for the low back was granted on remand; this represents a complete grant of the benefits sought for the low back.  Moreover, as the Veteran is already service-connected for cervical radiculopathy with right carpal tunnel syndrome, the remaining issue on appeal has been recharacterized as reflected on the title page.


FINDING OF FACT

The Veteran does not a current right hand disability distinct from his service-connected carpal tunnel syndrome and cervical radiculopathy. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hand disability other than carpal tunnel syndrome and cervical radiculopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).

In this case, there is no competent evidence during the appeal period of a right hand disability other than carpal tunnel syndrome and cervical radiculopathy, which are already service-connected.  See, e.g., August 2016 private treatment note from CORE (indicating the Veteran's chronic right upper extremity pain and difficulties were due to cervical radiculopathy and carpal tunnel syndrome).  In this regard, the March 2017 VA examiner, based on physical examination of the Veteran, specifically found that that the Veteran's right upper extremity condition was already service-connected as carpal tunnel syndrome and cervical radiculopathy.  

The Board acknowledges a May 2003 service treatment record that revealed degenerative changes of the carpal metacarpal joint number one (CMC1) (below the thumb).  However, subsequent X-rays, to include in June and September 2003 and during the July 2008 and March 2017 VA examinations, were negative for the presence of any degenerative changes.  The Board therefore concludes the preponderance of the evidence is against a finding of the presence of degenerative changes of the CMC1 during the appeal period.  

To the extent the Veteran asserts he has a right hand disability other than cervical radiculopathy and carpal tunnel syndrome, he is not competent to do so, as to diagnose degenerative changes and the presence of neurological disorders requires diagnostic testing and medical expertise.
The preponderance of the evidence is therefore against a finding of a current right hand disability distinct from the Veteran's service connected carpal tunnel syndrome and cervical radiculopathy.  Under these circumstances, the benefit of the doubt doctrine does not apply, and service connection is not established.  


ORDER

Entitlement to service connection for a right hand disability other than carpal tunnel syndrome and cervical radiculopathy is denied.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


